 ABBOTT LABORATORIES569assistant department managers, office managers, head cashiers andassistant head cashiers,persons in charge of soft line and hard linereceiving and marking,professional employees,guards,and all othersupervisors as definedin the Act.[Text of Direction of Election omitted from publication.]Abbott LaboratoriesandPembroke Gochnauer,Esq.,PetitionerandWarehouse Union Local 860, International BrotherhoodofTeamsters,Chauffeurs,Warehousemen&Helpers ofAmerica(Ind.).Case No. 20-RD-1250.May 16, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before M. C. Dempster, hearing offi-cer.'The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act?The Petitioner seeks to decertify a unit of warehouse employees ofthe Employer at its San Francisco, California, plant. It is the posi-tion of the Employer that the single-employer unit described in thepetition is the only appropriate unit for the purpose of a decertifica-tion election.The Union contends that a unit so limited is inappro-1The Petitioner asserts that Warehouse Union Local 860, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of America(Ind.), the currently recog-nized bargaining representative of the employees involved herein, is no longer theirrepresentative as defined in Section 9(a) of the Act.2The Union moved to dismiss the petition on the ground that the identity of the"petitioning party" was not disclosed.The petition herein, which was filed by an attorney,was administratively investigated by the Regional Director before proceeding to hearing.The Union makes no allegation of fronting by the Petitioner,nor does it question thevalidity of the showing of interest.Section 9(c) (1) (A) permits the filing of a decertifica-tion petition,inter alia,by "any individual,"which includes an attorney.SeeAlexanderManufacturing Company,120 NLRB 1056.It is not necessary that the petition be filedby any sponsoring employee or committee of employees.It is sufficient that the Petitioneris acting on behalf of a substantial number of employees whose interest in decertificationhas been administratively demonstrated.The motion to dismiss is denied.131 NLRB No. 76. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriate because the Employer has been included in a long bargaininghistory on a multiemployer basis.The record shows that for at least 15 years prior to 1957, the Em-ployer was represented in bargaining negotiations by the San Fran-cisco Employers Council, herein called the Council, in a multiemployerrelationship between some 180 employers in the San Francisco areaand the Union.After 1953, the Employer, among others, separatelynegotiated certain fringe benefit arrangements for its own employees.With the exception of these variations, from 1954 to 1957 the con-tracts executed with the Employer were identical with the mastercontract for the multiemployer group.On March 12, 1957, the Em-ployer notified the Council that it intended thereafter to conduct itsown bargaining and canceled the Council's power of attorney.OnMarch 18, 1957, the Council returned to the Employer the power ofattorney and wrote that it would inform the Union of the Employer'swithdrawal.Thereafter, the Employer retained Samuel N. Beard, Jr., to repre-sent it in labor relations matters.Beard has resigned as a staff nego-tiator for the Council on November 1, 1956, and set up the PeninsularEmployers Council (P.E.C.) and a private consulting firm calledBeard & Associates. It appears that those employers in the P.E.C.were intended to be represented on a group basis and those on retainerwith Beard & Associates on a separate employer basis. The Employerwent on retainer with Beard & Associates. Sometime in June or July1957, the Union was advised by the Council that it no longer repre-sented the Employer and that letters pertaining to contract negotia-tions should be referred to Beard.Beard actively participated, together with the Council, in the 1958negotiations with the Union for a multi-employer contract.Beard didnot negotiate on behalf of the Employer, but was representing thefirms organized by another union, Warehouse Union Local 655. Fol-lowing execution of the 1958 multiemployer contract, the Employersigned an individual contract with the Union along the lines of themultiemployer contract but with separately negotiated variations.'In 1960, negotiations were conducted and consummated by the multi-employer group pursuant to a wage reopener clause in the contract.Thereafter, in separate dealings with the Union, the Employer enteredinto a contract supplement in connection with the wage reopener. TheEmployer's 1958 contract and the 1960 supplement indicate no relationto the multiemployer agreement and reflect only the terms of a sepa-rate employer contract. In this proceeding, the Employer explicitly.indicates its intention to pursue an independent and separate coursein collective bargaining.respect to health,welfare, and pension provisions,and did not adopt the method ofcalculating prorata vacation time. GUS CANALES, INC.571We find no merit in the Union's contention that it was not properlynotified of the Employer's withdrawal from the multiemployer bar-gaining in 1957, and that it had reason to believe that the Employercontinued to participate, through Beard, in the multiemployer bar-gaining until this proceeding.The record indicates that the Unionhad actual notice, or at least sufficient information reasonably to con-clude that the Employer had withdrawn from multiemployer bargain-ing.In the 1958 and 1960 group negotiations, while the Union mayhave been confused 4 at the time as to which employers were covered,it was never informed, directly or otherwise, that the Employer wasa participant.The fact of the separate negotiations with the Em-ployer in those years and the nature of the agreements reached areindicative of an independent course by the Employer.There is nobasis for a finding that Beard has apparent authority to represent theEmployer as part of a multiemployer unit.On the entire record in this case, we are satisfied, and find, that theEmployer had clearly withdrawn from its past participation in themultiemployer bargaining and has unequivocally evinced its intentionto pursue an independent, separate employer course in collective-bar-gaining relations.5Accordingly, we find that the following employees of the Employerat its San Francisco, California, branch, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act: All warehouse employees, excluding office cleri-cal employees, sales personnel, guards, and supervisors 6 as defined inthe Act.[Text of Direction of Election omitted from publication.]`The union representative testified,for example:"Presumably which hat Sam Beardhad on at the moment and which be wore subsequent to that,Ihave no way ofknowing.. . .S See,e.g.,W. A. Swanson Logging Co.,111 NLRB 495.e The parties stipulated at the hearing that the working foreman is not a supervisorand should be included in the unit.Gus Canales,Inc.andBuilding and Construction Trades Councilof CorpusChristi,Texas, and Vicinity,AFL-CIOHudson Engineering CorporationandBuilding and Construc-tion Trades Council of Corpus Christi,Texas, andVicinity,AFL-CIO.Cases Nos. 23-CA-951 and 23-CA-956.May 17,1961DECISION AND ORDEROn September 16, 1960, Trial Examiner Eugene E. Dixon issuedhis Intermediate Report in the above-entitled proceeding, finding that131 NLRB No. 83.